Case 2:19-cv-08689-AFM Document 28 Filed 03/04/21 Page 1 of 1 Page ID #:1814



 1

 2
                                                           JS-6
 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9

10       MICHAEL R., 1                               Case No. 2:19-cv-08689-AFM
11                          Plaintiff,
                                                     JUDGMENT
12                   v.
13       COMMISSIONER OF SOCIAL
14       SECURITY,
15                          Defendant.
16

17           In accordance with the Memorandum Opinion and Order Affirming Decision
18   of Commissioner filed concurrently herewith,
19           IT IS ORDERED AND ADJUDGED that the Commissioner’s decision is
20   AFFIRMED.
21

22   DATED: 3/4/2021
23
                                                  ____________________________________
24                                                     ALEXANDER F. MacKINNON
                                                  UNITED STATES MAGISTRATE JUDGE
25

26   1   Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
27   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
     Management of the Judicial Conference of the United States.
28
